___________

                              No. 95-1703
                              ___________

Monty L. Roth,                    *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   District of South Dakota.
Homestake Mining Company of       *
California, a California          *
Corporation,                      *
                                  *
          Appellee.               *


                              ___________

                  Submitted:    October 20, 1995

                       Filed: January 18, 1996
                            ___________

Before McMILLIAN, ROSS, and BOWMAN.

                              ___________

BOWMAN, Circuit Judge.


     Monty L. Roth is permanently and totally disabled as a result
of carpal tunnel syndrome that developed while Roth was working for
the Homestake Mining Company.    Homestake insures itself against
workers' compensation claims and eventually paid Roth approximately
$326,000 to settle his claim. Homestake had initially refused to
pay the workers' compensation benefits to which Roth was entitled,
and Roth filed this action in the District Court alleging that
Homestake acted in bad faith. The jury found that Homestake had
not denied Roth's claim in bad faith and returned a verdict in
favor of Homestake. The District Court1 entered judgment on the
verdict. On appeal, Roth argues that the District Court abused its
discretion by admitting evidence of the $326,000 settlement of the
underlying workers' compensation claim without also allowing Roth
to show that a third of that amount was paid to Roth's attorney.
Roth also argues that the District Court erred when it refused to
submit the issue of punitive damages to the jury. We affirm.


     Roth was employed by Homestake from 1972 to 1990. Roth was
unable to work after 1990 as a result of the recurring effects of
carpal tunnel syndrome. Roth was classified as permanently and
totally disabled. Homestake, however, refused to pay the workers'
compensation benefits claimed by Roth. Roth filed a petition in
1991 with the appropriate state agency seeking the benefits that
Homestake had refused to pay. During a hearing before the state
agency some three years later, Homestake agreed to settle the case.
The settlement amounted to approximately $326,000, one third of
which was paid to Roth's attorney. Before Homestake settled Roth's
worker's compensation claim, however, Roth had filed this bad-faith
action in the District Court. Roth sought both actual and punitive
damages from Homestake.     Roth claimed that part of his actual
damages was the attorney fees that he had incurred in order to
recover the workers' compensation benefits Homestake wrongly
refused to pay.


     Prior to trial, Homestake moved to exclude evidence relating
to the attorney fees incurred by Roth during the underlying
workers' compensation action.     Homestake argued that if any
attorney fees were to be awarded in Roth's present action, South
Dakota law required the amount to be set by the court, see S.D.
Codified Laws Ann. § 58-12-3 (1990), and thus there could be no
proper purpose in presenting the evidence in question to the jury.


     1
      The Honorable Andrew W. Bogue, United States District Judge
for the District of South Dakota.

                               -2-
The District Court agreed and granted Homestake's motion. Roth has
not appealed that ruling. However, Roth claims that evidence of
the attorney fees should have been admitted at the trial because
the District Court allowed the jury to see an exhibit that showed
that Roth had received $326,000 from Homestake in settlement of his
workers' compensation claim.     Roth argues that it was unfairly
prejudicial to allow the jury to believe that he received $326,000
from Homestake when in fact he received only two thirds of that
amount, the rest going to his attorney. Additionally, Roth argues
that the evidence should not have been admitted because "[b]y
itself the amount of the worker's compensation award is irrelevant
as it does not make it more or less likely that Homestake committed
bad faith."    Roth's Brief at 16.    "A district court has broad
discretion when deciding whether to admit evidence, and we will not
disturb an evidentiary ruling `absent a clear and prejudicial abuse
of that discretion.'" Hoselton v. Metz Baking Co., 48 F.3d 1056,
1059 (8th Cir.1995) (quoting Laubach v. Otis Elevator Co., 37 F.3d
427, 428-29 (8th Cir. 1994)).


     Roth's argument is fatally flawed because it proceeds from the
premise that Homestake introduced the evidence of the settlement
amount. The record reveals, however, that Roth, not Homestake,
introduced the exhibit that included the settlement amount of
approximately $326,000 when he included the exhibit in his
pre-trial exhibit book.2 The evidentiary problems that Roth now
complains about are thus entirely of Roth's own making.        Roth
failed to withdraw the exhibit prior to trial even though he knew
that Homestake had moved to exclude evidence of the amount of


    2
     The exhibit at issue is the settlement agreement between Roth
and Homestake. The District Court received the exhibit as a part
of Roth's exhibit book, and Homestake did not object to the
admission of the settlement agreement.      During the trial Roth
attempted to withdraw the exhibit, but by then counsel for
Homestake, in reliance on the exhibit book, already had referred to
the settlement amount in his opening statement, without objection
from Roth.

                               -3-
attorney fees paid out of the settlement. "The party introducing
the inadmissible evidence may not complain."       1 McCormick on
Evidence § 57 n.2 (4th ed. 1992). While evidence that is ruled
inadmissible prior to trial can become admissible at trial if an
opponent opens a door to its admission, a litigant may not
construct a back door through which he can bring in such evidence.
In effect, that is what Roth attempted to do by placing the
settlement amount before the jury.         If this evidence was
prejudicial and irrelevant without the evidence of Roth's attorney
fees, Roth should not have submitted the exhibit in his exhibit
book.


     Despite the clear record of what transpired in the District
Court, Roth apparently argues that (1) he would not have introduced
the settlement amount at trial had he known the court would not
admit evidence of the attorney fees3 and (2) he was surprised by
the court's refusal to admit evidence of the attorney fees. These
contentions are wholly without merit because, prior to trial and
prior to the time that the settlement amount was brought to the
attention of the jury, Homestake had moved to exclude evidence of
the attorney fees incurred by Roth. In other words, Roth invited
the alleged error by introducing an exhibit that included the
allegedly misleading and irrelevant settlement amount.      At that
time Roth knew that the District Court might exclude evidence of
Roth's attorney fees. The alleged erroneous ruling thus is not
reversible.   An erroneous ruling generally does not constitute


     3
      At oral argument, for example, counsel for Roth said, "Once
the judge said I couldn't have attorney's fees as a measure of
damages, then I shouldn't have been forced to tell the jury that
Mr. Roth received this $300,000." This characterization of the
District Court's ruling is, of course, inaccurate and misleading.
Had Roth withdrawn the exhibit showing the amount of the settlement
prior to trial, Roth would not have had to reveal that amount to
the jury. Roth failed to withdraw the exhibit in a timely manner
even though he knew that the evidence of attorney fees might be
excluded by the District Court's ruling on Homestake's pending
motion in limine.

                               -4-
reversible error when it is invited by the same party who seeks on
appeal to have the ruling overturned. See Dillon v. Nissan Motor
Co., 986 F.2d 263, 269 (8th Cir. 1993). In the circumstances of
this case, we conclude that Roth's argument that the District Court
abused its discretion by admitting evidence of the amount paid by
Homestake in settlement of Roth's workers' compensation claim is
meritless.


     We need not consider Roth's argument that the District Court
erred when it refused to submit the issue of punitive damages to
the jury.   The jury specifically found that Homestake did not
refuse Roth's claim in bad faith. Homestake cannot be liable for
punitive damages absent a finding of bad faith. Thus any error in
refusing to submit the issue of punitive damages to the jury is
harmless. See Clarkson v. Townsend, 790 F.2d 676, 678 (8th Cir.
1986) (per curiam) (holding that any error in admission of evidence
of damages was harmless because jury found for defendant on issue
of liability).


     In sum, any error in the admission of evidence of the $326,000
settlement amount is not reversible because it was invited by Roth.
Any error in refusing to submit to the jury the issue of punitive
damages is harmless because the jury found for Homestake on the
issue of liability. For the foregoing reasons, the judgment of the
District Court is affirmed.



     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -5-